Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kerry Noble, Appellant                               Appeal from the 8th District Court of
                                                     Franklin County, Texas (Tr. Ct. No. F-
No. 06-16-00073-CR        v.                         9031). Opinion delivered by Chief Justice
                                                     Morriss, Justice Moseley and Justice
The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Kerry Noble, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED APRIL 26, 2016
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk